Blanchard, J.
This is an appeal by the defendant from an order denying defendant’s motion to compel the plaintiff’s attorney to receive and accept a notice of appeal from a judgment in this action. The notice of appeal was returned upon *626the ground that it was served after the time to appeal had expired. The defendant seeks relief from the default upon the ground that the notice of entry of judgment, as served upon him, was defective and insufficient to start running the' time within which to appeal. The sole defect relied upon is that, while the judgment is signed “Thomas F. Smith, Clerk,” the copy served upon defendant’s attorney is signed “Thos. F. Smith, Clerk.”
The simple abbreviation of the word “ Thomas ” to “Thos.”, in the clerk’s signature upon the copy judgment served upon the defendant’s attorney, seems, alone, insufficient to invalidate the notice of entry from which to start running the time to appeal. Gabay v. Doane, 38 Misc. Rep. 661, upon which the defendant relies, is distinguishable in that two other mistakes occurred in the copy judgment. See also Falker v. Railroad Co., 100 N. Y. 86; People v. Keater, 101 id. 610.
Scott and Dowling, JJ., concur.
Order affirmed, with costs and disbursements.